DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/863,288 filed on October 22, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 3, 8, 11, 13 and 18 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 3-4 and 13-14 are accepted. The 112(b) rejections of claims 3-4 and 13-14 are therefore withdrawn.

Withdrawal of Previous Final Rejection
Examiner notes that the finality of the previous action was proper, however the rejections over Watanabe were inadvertently left under the heading of “102 rejections” and the remaining 103 rejections did not have Watanabe included in the statement of rejection as discussed in the interview conducted February 7, 2022 with Matthew David (No. 77,058). These issues have been resolved and the Final Rejection is being reissued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 2017/0136888 in view of Watanabe US PGPUB 2009/0234599.
Regarding claims 1 and 11, Ricci discloses a system [fig. 2] comprising: 
a processor; a memory in communication with the processor  [fig. 17; par. 168, the controller 208 of fig. 2 is implemented by the computer of fig. 17], the memory storing a plurality of instructions executable by the processor to cause the system to: 

receive, via the network, ramp data from a second entity, the ramp data based on an anticipated power output of an energy source [fig. 3, the vehicle bidirectional load balance mechanism 308 receives predicted weather patterns and uses the information to determine an amount of power available from the grid for charging REVs during a particular time period; pars. 49 & 89-92]; 
determine, via the processor, a charge plan based on the charging requirement and the ramp data, the charge plan specifying a timing of charging or discharging the first entity [figs. 4, 6-8, 11; a charge plan per vehicle is created including a selected time for charging (or receiving charge from the vehicle, fig. 11, step 1104); par. 89]; 
transmit, via the network, the charge plan to the first entity [pars. 77, 89 & 93, the vehicle communicates with the network via tx/rx 132 and receives charging scheduling information]; and 
receive, via the network, load data, the load data based on history supply or historic consumption by the first entity while the first entity executed the charge plan [fig. 3, components of control system 208 including vehicle load balance mechanism 308 and vehicle analyzer 320 communicate over a network 332 as well as over network 216 with database 212 (pars. 86-88); par. 87-90, 92-93 & 95; the control system receives load data including power consumed (“historic consumption”) by a particular vehicle 
Ricci does not explicitly disclose the historic load data is from the first entity.
However, Watanabe discloses a vehicle charging system wherein the historic load data is from the first entity [abs.; pars. 10, 26-28 & 34; fig. 2; recording system 1 records the charging history including time date, position, amount of charging, the information can later be transmitted to a server 50].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ricci to further include the historic load data is from the first entity for the purpose of allowing the past history of charging to be displayed at the vehicle and to prevent electric power stealing, as taught by Watanabe (pars. 10, 26-28 & 34).
Regarding claims 3 and 13, Ricci discloses wherein the first entity is a vehicle comprising a charge storage device [fig. 1, REV 100 with 104].
Regarding claims 4 and 14, Ricci discloses wherein the charging requirement indicates a quantity of charge needed to restore the power output capacity to a predetermined level, the predetermined level based on an anticipated next use of the vehicle [pars. 77, 90-91, 95 & 121; REVs (rechargeable electric vehicles) can make a demand for charging via reservation including an amount for charging and a time-of-day, based on the schedule of the vehicle operator (fig. 4, step 415)]..
Regarding claims 5 and 15, Ricci discloses wherein the charge plan instructs the first entity to discharge a charge storage device during a time when the ramp data indicates the anticipated power output will be less than a threshold amount [pars. 85, 88, 92 & 125; the vehicle can also provide energy to the grid (“The REV and charging segment can provide bidirectional energy flow”) based on predicted power output shortfalls].
Regarding claims 6 and 16, Ricci discloses wherein the charge plan instructs the first entity to defer charging a charge storage device until the ramp data indicates the anticipated power output will meet a threshold amount [pars. 96-97, 113 & 126; if there is a shortfall in power generation, lower priority REVs can have their charging delayed until demand decreases or availability increases].
Regarding claims 7 and 17, Ricci discloses further comprising instructions executable by the processor to cause the system to: 
determine, via the processor, a minimum threshold of charge of the first entity based on the charging requirement [pars. 95 & 103; minimum stored charge requirement for a vehicle], 
wherein the charge plan instructs the first entity to charge a charge storage device to the minimum threshold of charge, and after the charge storage device reaches the minimum threshold, to subsequently charge the charge storage device only when the ramp data indicates an anticipated power output will meet a threshold amount [pars. 95-96 & 103; a vehicle’s priority is increased if the vehicle’s level of charge is below a level, and can be decreased when it is above the threshold level, thus lowering the priority such that it will not be charged if there is a power shortfall (pars. 113 & 126)].
Regarding claims 8 and 18, Ricci discloses wherein the load data reflects errors, mismatches, and/or inconsistences between the charge plan and results of a vehicle executing the charge plan [fig. 5; pars. 121-127; based on the load information, i.e. consumption information which can be estimated based on current and consumption of particular REV vehicles (fig. 4, step 416, par. 121) and based on the results of executing the charging plan of a plurality of vehicles, it is determined whether the consumption of power matches the availability of power, if there is a mismatch (i.e. “over budget”, fig. 5, step 508) a greater or smaller amount of power can be executed in the next plan (returning to step 500)].
Regarding claims 9 and 19, Ricci discloses further comprising instructions executable by the processor to cause the system to: 
receive, via the network, second load data from a third entity, the second load data based on supply or consumption by the third entity and a second charge plan determined by the processor [par. 87, 89-90, 92-93 & 95, electricity consumed by the vehicles is monitored and provided to the network via vehicle analyzer 320; figs. 4, 6-8, 11; a charge plan per vehicle is created including a selected time for charging (or receiving charge from the vehicle, fig. 11, step 1104); par. 89; the consumption and charging plans are made per vehicle];
generate, via the processor, a load profile based on the load data by aggregating the load data with the second load data, the load profile comprising an aggregate electrical demand or electrical supply of the first entity and the third entity [pars. 89-92, 121; a total amount of consumption and demand is also determined]; and 
.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 2017/0136888 in view of Watanabe US PGPUB 2009/0234599, and further in view of Rossi US PGPUB 2011/0109266.
Regarding claims 2 and 12, Ricci discloses wherein the ramp data indicates the anticipated power output of an energy source over a plurality of time periods [fig. 3, the vehicle bidirectional load balance mechanism 308 receives predicted weather patterns and uses the information to determine an amount of power available for charging REVs during particular time periods; pars. 89-92].
Ricci does not explicitly disclose the energy source is renewable.
However, Rossi discloses an electric vehicle charging system wherein the energy source is renewable [pars. 19, 23 & 93; solar or wind energy is used for charging vehicles; charging can be delayed if weather is expected to cause a lack of power generation via the renewable source, this information is determined via ramp data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Watanabe to further include the energy source is renewable for the purpose of using alternate fuel sources, as taught by Rossi (par. 23).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PGPUB 2017/0136888 in view of Watanabe US PGPUB 2009/0234599, and further in view of Pollack US PGPUB 2011/0001356.
Regarding claims 10 and 20, Ricci discloses wherein the charge plan instructs the first entity to begin charging at a predetermined time [figs. 4, 6-8, 11; a charge plan per vehicle is created including a selected time for charging (or receiving charge from the vehicle, fig. 11, step 1104); par. 89].
Ricci does not explicitly disclose the charging plan instructs charging at a variable charging rate, the charging rate increasing when the ramp data indicates an anticipated power output of the energy source will increase or decreasing when the ramp data indicates an anticipated power output of the energy source will decrease.
However, Pollack discloses a vehicle charging system [fig. 1] wherein the charging plan instructs charging at a variable charging rate, the charging rate increasing when the ramp data indicates an anticipated power output of the energy source will increase or decreasing when the ramp data indicates an anticipated power output of the energy source will decrease [par. 147, 151, 159; claim 23; the charging rate of resources like 134 (vehicles) can be adjusted up or down based on power shortage or surplus].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ricci and Watanabe to further include the charging plan instructs charging at a variable charging rate, the charging rate increasing when the ramp data indicates an anticipated power output of the energy source will increase or decreasing when the ramp data indicates an anticipated power .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859